Citation Nr: 1638681	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-48 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine strain, status post laminectomy with degenerative changes (low back disability), with radiculopathy of the right and left lower extremities, evaluated as 20 percent disabling prior to August 25, 2014, and as 40 percent disabling thereafter.

2.  Entitlement to a total disability rating, based on individual unemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from October 1963 to September 1967

These matters are before the Board of Veterans' Appeals (Board) on appeal from
rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Chicago, Illinois and St. Petersburg, Florida.  

In a September 2014 rating decision, the RO granted an increased rating of 40 percent for the service-connected lumbar spine strain, status post laminectomy with degenerative changes, effective August 25, 2014.  The issue of an increased rating for lumbar spine strain, status post laminectomy with degenerative changes remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In April 2014, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Prior to August 25, 2014, the Veteran's low back disability was manifested by forward flexion of no less than 40 degrees; there was no evidence of intervertebral disc syndrome manifested by incapacitating episodes, associated neurological deficit that has not already been accounted for or ankylosis.

2. For the period beginning August 25, 2014, the Veteran's low back disability is manifested by severe limitation of motion of the lumbar spine; however, there is no evidence of intervertebral disc syndrome manifested by incapacitating episodes, associated neurological deficit that has not already been accounted for, or ankylosis.


CONCLUSIONS OF LAW

1.  For the period prior to August 25, 2014, the criteria for a rating in excess of 20 percent for the lumbar spine strain, status post laminectomy with degenerative changes have not been met .  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R §§ 4.7, 4.71a, Diagnostic Code 5237, 5243 (2015).  

2.  For the period beginning August 25, 2014, the criteria for a rating in excess of 40 percent for the lumbar spine strain, status post laminectomy with degenerative changes low back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R §§ 4.7, 4.71a, Diagnostic Code 5237, 5243 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4  (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

Each disability must be considered from the point of view of the Veteran in terms of working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237.

The following notes accompany the General Rating Formula:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.
Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.  

Intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  Note one states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4. 40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015).


Analysis

In an August 2006 rating decision, the RO granted service connection for a back injury.  A 10 percent evaluation was assigned, effective November 21, 2005.  In a February 2008 rating decision, the RO granted an increased evaluation of 20 percent for lumbar strain, status post laminectomy, with degenerative changes, effective July 24, 2007.  The Veteran appealed this decision.  In a September 2014 rating decision, the RO granted an increased rating of 40 percent for the service-connected low back disability, effective August 25, 2014.  The Veteran continues to appeal this rating.

In a June 2007  rating decision, the RO granted service connection for radiculopathy, right lower extremity.  A 20 percent evaluation was assigned, effective November 21, 2005.  In a September 2010 rating decision, the RO granted an increased rating of 40 percent for the service-connected radiculopathy, right lower extremity, effective March 26, 2008.  In a September 2014 rating decision, the RO granted service connection for radiculopathy, left lower extremity.  A 10 percent evaluation was assigned, effective July 26, 2010.

Period Prior to August 25, 2014

During VA examination in December 2007, the Veteran complained of pain with bending, twisting and lifting.  On physical examination, there was normal symmetry of the spine, but an abnormal gait with a limp on the right side.  Range of motion testing showed flexion to 40 degrees, extension to 30 degrees, bilateral bending to 30 degrees and bilateral rotation to 25 degrees.  There was pain, fatigue and weakness on repetitive use, but no additional loss of motion.  There was tenderness, spasm and scoliosis, but muscle strength and reflexes were normal.  X-rays revealed status post laminectomy, stable with increasing degenerative changes of the disc at L2-L3.  He was diagnosed with a lower back strain, status post laminectomy with degenerative changes.

A June 2008 VA examination found mild sensory loss and a significant loss of diameter m the right leg.  The Veteran was diagnosed with radiculopathy of the right lower extremity, associated with the low back disability.

In an October 2009 statement, private physician, Dr. B. indicated that the Veteran suffered from muscle weakness and atrophy of the right leg associated with his intervertebral disc condition, which was somewhat progressive in nature.  

On VA examination in July 2010, the examiner noted that movement of the spine was slow and stiff with loss of lumbar movement in general.  The Veteran complained of constant low back pain at a two or three level of severity.  He reported flare-ups once or twice a week for an hour or two requiring rest and medication.  He also reported that he had difficulty with altered mobility and impaired balance, and that he had fallen three times in the prior six months.  He indicated that he used a cane any time he went outside, and that he was able to walk a mile if he rested every 100 yards.  The examiner noted that he ambulated with a slow, careful gait, with poor right foot and leg mechanics.  Strength in the right
leg was two or three out of five.  There was heaviness and loss of fine motor control of the right leg and foot.  Sensation to light touch was intact for the lower extremities.  

On physical examination, flexion was from 0 to 80 degrees with crepitus.  Extension was from 0 to 10 degrees.  Lateral bending was to 15 degrees each way.  Rotation was to 10 degrees each way.  There was mild spinal rigidity, but no frank spasms.  X-rays showed spondylosis and severe degenerative disc disease.  

The evidence of record for this period, including VA treatment records and VA examinations in 2007, 2008 and 2010, reflects complaints of chronic back pain and neurological symptoms in the lower extremities, more on the right than left; but it also shows that the Veteran was able to flex forward well beyond 30 degrees and maintained significant movement in the spine, which means that there was no evidence of ankylosis.  Consequently, the Board finds that a rating in excess of 20 percent is not warranted for this period under the general rating formula.

Furthermore, in regards to DeLuca criteria, the December 2007 examiner reported that the Veteran experienced flare-ups of back pain with bending, twisting, leaning and lifting, and that during flare ups he experienced decreased range of motion.  However, the Veteran reported that there was no affect from the back disability on his activities of daily living, including eating, bathing, dressing, toileting and grooming.  The examiner noted that during repetitive use testing, motion was limited by pain, fatigue and weakness, but not by incoordination or lack of endurance.  The examiner did not indicate whether there was additional functional loss with repetitive use testing, but he did note that there was no additional loss of motion, and even with the functional loss due to the noted factors, the Veteran was still able to flex well beyond 30 degrees.  

On VA examination in July 2010, the Veteran reported flare ups of back pain that occurred with physical activity and over-use, 1-2 times per week, which lasted 1-2 hours, and involved increased low back aching, rated a 4-6/10.  He also noted that these flare ups were relieved with rest and medication.  He also reported difficulty with altered mobility and impaired balance, related to his right leg disability, with 3 falls in the previous 6 months.  It was also noted that he ambulated with a slow careful gait and stopped to rest every 100 yards.  He used a cane for all mobility outside the home, and had grab bars in the bathroom and showers instead of getting down in a tub, but he did not use a cane or any other assistive device for walking outside of the home.  With regard to activities of daily living, he reported that he lived alone in his own home and did all of the household chores, although vacuuming or twisting/bending activities were particularly troublesome, and he mowed the lawn with the use of a ride-on lawn mower.  He was no longer able to fish, hunt or play golf, and was not able to run or perform physical exercise, but he was able to drive for 1-2 hours before stopping to rest and stretch, with the use of a lumbar support.  There was no additional limitation in range of motion, due to pain, fatigue or lack of endurance, and the additional limitation caused by weakness and incoordination were due to the service-connected right leg disability.  Furthermore, even with the functional loss noted, the Veteran was still able to flex well beyond 30 degrees. Additionally, his symptoms of impaired balance and mobility were attributed to his right leg disability, for which he is already being compensated, and to compensate him again for the same symptoms would be prohibited pyramiding.

Although the Veteran reported additional limitation of motion or functional impairment during flare-ups of back pain on examination in December 2007 and July 2010, there is no medical evidence during this period, to show that there is any additional loss of motion of the lumbar spine due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a rating in excess of 20 percent.  Painful motion can equate to limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  However, pain alone does not constitute a functional loss under VA regulations that evaluate disability based upon range-of-motion loss.  Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011).  Moreover, his painful motion is already contemplated in his 20 percent evaluation, which recognizes his limited painful motion.  A higher rating would therefore not be warranted on the basis of functional impairment.  Cf. DeLuca, 38 C.F.R. §§ 4. 40, 4.45.

With regard to neurologic impairment, the Board notes that, except for the noted radiculopathy of the right lower extremity, which the Veteran is already being compensated for, there is no evidence of neurologic impairment during this period.  In this regard, on VA examination in April 2007, the Veteran had loss of dull/sharp discrimination along the L5/S1 distribution on the right lower extremity; decreased muscle mass on the right lower extremity; decreased muscle strength by 3/5 on the right lower extremity; and an altered gait due to the obvious limp due to the right leg weakness.  The examiner diagnosed right sided radiculopathy.  On VA examination in December 2007, the Veteran reported low back pain and pain in both legs.  He was noted to have right leg atrophy, but no left leg neurological disorder was diagnosed.  On VA examination in June 2008, he complained of back pain that radiated into the right leg.  He was noted to have mild sensory loss in the lower right leg and diagnosed with radiculopathy of the right lower extremity.  By 2010, he was noted to have right leg and foot weakness and atrophy of approximately 25 percent of the right upper and lower leg musculature.  See July 2010 VA examination.  Thus, there is no evidence to support that the Veteran's right leg radiculopathy was greater than moderate prior to March 26, 2008, or greater than moderately severe thereafter, and the 20 and 40 percent ratings, respectively, are appropriate for the moderate and moderately severe neurological impairment of the right lower extremity.  38 C.F.R. § 4.124a, DC 8620 (2015).  Moreover, there is no other evidence of record of any other neurologic abnormalities or findings related to the lumbar spine condition during this period, thus additional compensation for the right leg or for any other neurologic conditions is not warranted. 

The Board also notes that a higher rating is not available under the formula for rating intervertebral disc syndrome based on incapacitating episodes.  In this regard, the Veteran denied any incapacitating episodes due to his back disability on examination in December 2007.  He reported on examination in July 2010 that he was unable to ambulate due to back pain for approximately 5 days, but the record is negative for any evidence of physician prescribed bed rest during this period.  A rating on that basis would; therefore, not be warranted.  Cf. 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Disease (2015).

The Board has found no other section that provides a basis upon which to assign a higher disability evaluation or separate compensable evaluation (other than the evaluation already assigned for right lower extremity radiculopathy) for the low back disability.

The Veteran is competent to report the symptoms of his low back disability.  His complaints are credible.  The Veteran's complaints have been considered in the above noted evidence; however, evaluations for VA purposes have not shown the severity required for a higher schedular rating, as discussed above.  After examining all the evidence, the Board concludes that the weight of the evidence is against a rating in excess of 20 percent for the lumbar spine strain, status post laminectomy with degenerative changes during this period.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 4.7, 4.21 (2015).

Period Beginning August 25, 2014

The Veteran was afforded his most recent VA examination in August 2014.  During physical examination, range of motion was reported as flexion to 25 degrees. 

Accordingly, in a September 2014 rating decision, the RO granted an increased rating of 40 percent for the low back disability, effective August 25, 2014, the date of the VA examination showing an increase in disability. In order for the Veteran to receive a higher rating under the general rating formula, there must be evidence of unfavorable ankylosis of the entire thoracolumbar spine or separately ratable neurologic disability other than the already compensated radiculopathy of the right and left lower extremities. 

There was no evidence of unfavorable ankylosis of the thoracolumbar spine on VA examination in August 2014.  The Board also notes that there are no treatment records, VA or private, showing any evidence of unfavorable ankylosis of the thoracolumbar spine for this period, nor has the Veteran asserted immobility of his thoracolumbar spine. 

The provisions of 38 C.F.R. §§ 4. 40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).   The Veteran does not have unfavorable ankylosis of the thoracolumbar spine, inasmuch as he retains the ability to move the spine and it has not been shown to be fixed.  There is no other basis for a higher schedular rating for the orthopedic manifestations of the low back disability.  Accordingly, the Board finds that a rating in excess of 40 percent is not warranted under the general rating formula for injuries of the spine.

With regard to neurologic impairment, the Board notes that, except for the noted radiculopathy of the right lower extremity, and the currently diagnosed radiculopathy of the left lower extremity, which the Veteran is already being compensated for, there is no evidence of neurologic impairment during the appeal period.  In this regard, on examination in August 2014, the examiner diagnosed mild radiculopathy of the left lower extremity and moderate radiculopathy of the right lower extremity.  Thus, there is no evidence to support that the Veteran's right  leg radiculopathy is greater than moderately severe or that his left leg radiculopathy is greater than mild, and a 40 percent rating and 10 percent rating, respectively, is appropriate for the moderate and mild incomplete paralysis of the femoral and sciatic nerves.  38 C.F.R. § 4.124a, DC 8620 (2015).  Given that there is no evidence of record of any other neurologic abnormalities or findings related to the lumbar spine condition, compensation for any other neurologic conditions is not warranted. 

The Board also notes that higher ratings are not available under the formula for rating intervertebral disc syndrome based on incapacitating episodes.  In this regard, the Veteran denied any incapacitating episodes on examination in August 2014, and the record is negative for any evidence of physician prescribed bed rest.  A rating on that basis would; therefore, not be warranted.  Cf. 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Disease (2015).

The Board has found no other section that provides a basis upon which to assign a higher disability evaluation or separate compensable evaluation (other than the evaluations already assigned for right and left lower extremity radiculopathy) for the low back disability.

The Veteran is competent to report the symptoms of his low back disability.  His complaints are credible.  The Veteran's complaints have been considered in the above noted evidence; however, evaluations for VA purposes have not shown the severity required for a higher schedular rating, as discussed above.  After examining all the evidence, the Board concludes that the weight of the evidence is against a rating in excess of 40 percent for the lumbar spine strain, status post laminectomy with degenerative changes.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 4.7, 4.21 (2015).

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b)(1) (2015).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's low back disability, as discussed above, is manifested by complaints of pain and limitation of motion, with radiculopathy into the lower extremities.  This symptomatology is contemplated by the rating criteria applied in this case.  The Veteran has reported that he is unemployable due to his low back disability and associated lower leg disabilities.  This is addressed further in the discussion of the issue of entitlement to a TDIU being remanded below.  Nevertheless, the Board notes that to the extent that the Veteran has reported that he has missed work due to his low back disability, the assigned ratings are intended to compensate for the average impairment of earning capacity, and his missed work was due to symptoms contemplated by the rating schedule and not an unusual or exceptional disability picture.  38 C.F.R. § 4.1 (2015).  Moreover, the Board notes that the rating schedule contemplates the effects of the disability on the Veteran's ability to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  In addition, there is no evidence of record showing that he has been hospitalization due to his low back disability or associated lower extremity radiculopathy. 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Accordingly, referral for consideration of 
38 C.F.R. § 3.321 (b)(1) is not warranted in this case.

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.


ORDER

For the period prior to August 25, 2014, a rating in excess of 20 percent for the lumbar spine strain, status post laminectomy with degenerative changes, is denied.

For the period beginning August 25, 2014, a rating in excess of 40 percent for the lumbar spine strain, status post laminectomy with degenerative changes, is denied.


REMAND

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2015).

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2015).  However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  
38 C.F.R. §§ 3.321 (b), 4.16(b). 

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the Veteran would be qualified.  Such consideration would include education and occupational experience. 

For a Veteran to prevail on a total rating claim, the record must reflect some factor which takes his or her case outside of the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1996); 38 C.F.R. §§ 4.1, 4.15 (2015).  The sole fact that a Veteran happens to be unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose, supra, at 363; 38 C.F.R. § 4.16 (a).  The fact that a Veteran is unemployed is generally insufficient to demonstrate that he is considered "unemployable" within the meaning of pertinent VA laws and regulations.  Instead, a longitudinal review of all the evidence is necessary in order to obtain a full understanding of the case.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155 (a) (2015) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 
The Veteran is service-connected for lumbar strain, status post laminectomy with degenerative changes, evaluated as 10 percent disabling from November 21, 2005 to July 23, 2007, as 20 percent disabling from July 24, 2007 to August 24, 2014, and as 40 percent disabling beginning August 25, 2014; radiculopathy, right lower extremity, evaluated as 20 percent disabling from November 21, 2005 to March 25, 2008, and as 40 percent disabling beginning March 26, 2008; and radiculopathy, left lower extremity, evaluated as 10 percent disabling since July 26, 2010.  He has a combined disability rating of 70 percent as of August 25, 2014.  Therefore, he has met the schedular criteria for TDIU since August 25, 2014.

The December 2007 VA examiner noted that the Veteran's back disability did not affect his employment, in that he had been on disability since 1993.

In a March 2008 statement, private physician, Dr. B., stated that the Veteran was totally disabled and not ever able to return to his job as a police officer.  Dr. B. did not indicate what disabilities caused the Veteran to be disabled and he failed to provide a rationale for his opinion.  

The June 2008 VA examiner opined that the Veteran's service-connected low back disability and radiculopathy of the right lower extremity were less likely to prevent the Veteran from performing job activities related to his work experience or to a sedentary type of employment, and therefore, he was not unemployable solely based on his then service-connected disabilities, without regard to his age or other disabilities.  He did not provide a rationale for this opinion.

The July 2010 VA examiner concluded that that the Veteran was not able to perform work involving vigorous physical activities, such as the police work he had retired from, but he could perform more sedentary types of work.  Therefore, he opined that he could not consider him fully unemployable due to his lumbar spine or right leg condition.  The examiner did not provide a rationale for this opinion.  
The August 2014 VA examiner noted that noted that the Veteran retired in 1993 and has progressed to a sedentary lifestyle, due to comorbid conditions and the chronic back condition, status post discectomy.  He also noted that the Veteran has functional limitations with complex maneuvering, such as twisting, bending, climbing and scaffolding.  He opined that the Veteran is capable of sedentary work, but as with the other examiners and the private physician, he did not provide a rationale for this opinion.  

The Veteran currently meets the schedular criteria for a TDIU.  Furthermore, following the August 2014 VA examination, he was granted service connection for radiculopathy of the left lower extremity.  There is no medical opinion of record addressing the combined effect of all the Veteran's currently service-connected disabilities on his ability to work.  38 C.F.R. § 4.16 holds that the Board must consider the impact of all of the Veteran's service-connected conditions on his ability to obtain and maintain gainful employment.  Furthermore, all of the opinions noted above lack probative value because they do not include a rationale.  As such, the Board finds that the issue of entitlement to a TDIU should be remanded for the RO to determine whether the Veteran's service-connected disabilities together render him unemployable.

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  Following completion of the above, provide the Veteran's claims file to an appropriate clinician to provide an opinion regarding the impact of the Veteran's service-connected disabilities on his ability to work.  An in-person examination is only required if deemed necessary by the examiner. 

The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a.  Based on a review of the claims file, the examiner must provide a functional assessment of the Veteran's service-connected disabilities and his ability to work consistent with his education and occupational experience, and without consideration of his age or non-service-connected disabilities. 

b.  A complete rationale should be given for all opinions and conclusions expressed. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

c.  If, and only if, a new examination is required by the examiner, the examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

3.  Then, readjudicate the Veteran's claim for entitlement to TDIU.  If the benefit sought on appeal is not granted, the RO/AMC should issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


